Exhibit 10.46

 

Otter Tail Ag Enterprises, LLC

24096 – 170th Avenue

Fergus Falls, Minnesota 56537

 

Midwest Minnesota Community Development Corporation waives compliance by Otter
Tail Ag Enterprises, LLC with Section 5.01 of the Construction and Term Loan
Agreement with Midwest Minnesota Community Development Corporation for the
violations of those sections which existed at September 30, 2008. Midwest
Minnesota Community Development Corporation will not call the loan or enforce
the various remedies available to us under the terms and conditions of the
Agreement prior to October 1, 2009 as a result of these specific violations.
This waiver applies only to the violations of the Sections referenced above and
does not waive compliance with any other provision of the Construction and Term
Loan Agreement with Midwest Minnesota Community Development Corporation.

 

 

 

 

 

 

 

Midwest Minnesota Community

 

 

Development Corporation

 

 

 

 

 

By:

s/s Julia Nelmark

 

 

 

 

 

 

Date:

12/9/08

 

 

 

--------------------------------------------------------------------------------